Per Curiam. The appellant has moved for a rule on the clerk to permit the late filing of the record and docketing of appeal in this criminal case. Although the motion states “the attorney” miscalculated the time for perfecting the appeal, it does not say who the responsible attorney was.  We will grant the rule on the clerk and permit the docketing of the appeal upon receipt of a proper motion accompanied by an affidavit from an attorney accepting responsibility for the failure to file the record on time. See per curiam order of February 5, 1979, 265 Ark. 964. Motion denied. Purtle, J., not participating.